        Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 1 of 23




 1   David Boies*                                 Carol L. O’Keefe*
     dboies@bsfllp.com                            cokeefe@koreintillery.com
 2   BOIES SCHILLER FLEXNER LLP                   KOREIN TILLERY LLC
     333 Main Street                              505 North Seventh St., Suite 3600
 3
     Armonk, NY 10504                             St. Louis, Missouri 63101-1625
 4   Tel.: (914) 749-8200 / Fax: (914) 749-8300   Tel.: (314) 241-4844 / Fax: (314) 241-3525

 5   Philip C. Korologos*                         Robert J. Gralewski, Jr. (196410)
     pkorologos@bsfllp.com                        bgralewski@kmllp.com
 6   BOIES SCHILLER FLEXNER LLP                   Samantha L. Greenberg (327224)
     55 Hudson Yards, 20th Floor                  sgreenberg@kmllp.com
 7
     New York, New York 10001                     KIRBY McINERNEY LLP
 8   Tel.: (212) 446-2300 / Fax: (212) 446-2350   600 B Street, Suite 2110
                                                  San Diego, CA 92101
 9   Sophia M. Rios (305801)                      Tel.: (619) 784-1442
     srios@bm.net
10   BERGER MONTAGUE PC                           Dennis Stewart (99152)
     12544 High Bluff Drive, Suite 340            dstewart@gustafsongluek.com
11
     San Diego, CA 92130                          GUSTAFSON GLUEK PLLC
12   Tel: (619) 489-0300 / Fax: (215) 875-4604    600 B Street
                                                  17th Floor
13   Eric L. Cramer*                              San Diego, CA 92101
     ecramer@bm.net                               Tel.: (619) 595-3299
14   Michael C. Dell’Angelo*
15   mdellangelo@bm.net                           Daniel E. Gustafson*
     Caitlin G. Coslett*                          dgustafson@gustafsongluek.com
16   ccoslett@bm.net                              Daniel C. Hedlund
     Patrick F. Madden*                           dhedlund@gustafsongluek.com
17   pmadden@bm.net                               Daniel J. Nordin
     Michaela Wallin*                             dnordin@gustafsongluek.com
18   mwallin@bm.net                               lwang@gustafsongluek.com
19   BERGER MONTAGUE PC                           Ling S. Wang
     1818 Market Street, Suite 3600               lwang@gustafsongluek.com
20   Philadelphia, PA 19103                       GUSTAFSON GLUEK PLLC
     Tel: (215) 875-3000 / Fax: (215) 875-4604    Canadian Pacific Plaza
21                                                120 South Sixth Street, Suite 2600
     George A. Zelcs*                             Minneapolis, MN 55402
22   gzelcs@koreintillery.com                     Tel.: (612) 333-8844
23   Robert E. Litan*
     rlitan@koreintillery.com                     * Pro Hac Vice (See Dkt. 50)
24   KOREIN TILLERY LLC
     205 North Michigan Ave., Suite 1950          Counsel for Publisher Plaintiffs
25   Chicago, Illinois 60601
     Tel.: (312) 641-9760 / Fax: (312) 641-9751   [Additional Counsel identified on signature
26
                                                  pages]
27

28
     PUBLISHER PLFS OPP TO GIRARD                               Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 2 of 23




 1                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
 2                             SAN JOSE DIVISION
 3   In re GOOGLE DIGITAL PUBLISHER           No. 5:20-cv-08984-BLF
 4   ANTITRUST LITIGATION
                                              PUBLISHER PLAINTIFFS’
 5                                            OPPOSITION TO APPLICATION OF
                                              GIRARD SHARP LLP FOR
 6                                            APPOINTMENT AS INTERIM LEAD
                                              COUNSEL (DIGITAL ADVERTISING,
 7
                                              DKT. 102)
 8
                                              [Hearing information for Publisher
 9                                            Plaintiffs’ Motion for Appointment of
                                              Interim Co-Lead Class Counsel (Digital
10                                            Advertising, Dkt. 101)]
                                              Date:          April 1, 2021
11
                                              Time:          9:00 a.m.
12                                            Courtroom: 3, 5th Floor, San Jose
                                              Judge:         Hon. Beth Labson Freeman
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PUBLISHER PLFS OPP TO GIRARD                         Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
            Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 3 of 23




 1                                                        TABLE OF CONTENTS

 2   INTRODUCTION ............................................................................................................................. 1
 3   PROCEDURAL BACKGROUND .................................................................................................... 1
 4   ARGUMENT..................................................................................................................................... 3
 5
     I.        Girard Sharp Cannot Serve As Interim Lead Counsel for Both the Publisher and Advertiser
 6             Classes. .................................................................................................................................. 3

 7             A.         Publishers and Advertisers Have Inherently Conflicting Positions Regarding
                          Anticompetitive Harm. .............................................................................................. 4
 8
               B.         The Sharp Application Ignores Well-Established Case Law Requiring Separate
 9                        Representation. .......................................................................................................... 6
10
     II.       Digital Advertising Counsel Have Not Advanced Publisher Claims in This Litigation. ......... 9
11
     III.      A Plaintiffs’ Discovery Committee is Appropriate for Coordinating Discovery Efforts and
12             Will Address Any Concerns About Duplicative Efforts. ...................................................... 11

13   CONCLUSION ............................................................................................................................... 11

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PUBLISHER PLFS OPP TO GIRARD                                              i                           Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
         Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 4 of 23




 1                                                    TABLE OF AUTHORITIES

 2   Cases
 3   Baas v. Dollar Tree Stores, Inc.,
       2008 WL 906496 (N.D. Cal. Apr. 1, 2008) .................................................................................. 3
 4

 5   California v. ARC Am. Corp.,
       490 U.S. 93 (1989) ........................................................................................................................ 7
 6
     Cameron v. Apple, Inc.,
 7     No. 3:19-cv-3074 (N.D. Cal. Oct. 10, 2019) ................................................................................. 8

 8   Illinois Brick Co. v. Illinois,
        431 U.S. 720 (1977) ...................................................................................................................... 7
 9
     In re Apple iPhone Antitrust Litig.,
10
        No. 11-cv-6714 (N.D. Cal. Apr. 9, 2012) ..................................................................................... 8
11
     In re Cmty. Bank of N. Va. Mortg. Lending Practices Litig.,
12      795 F.3d 380 (3d Cir. 2015) .......................................................................................................... 8

13   In re Google Play Consumer Antitrust Litig.,
        No. 3:20-cv-5761 (N.D. Cal. Dec. 16, 2020) ................................................................................ 7
14
     In re Google Play Developer Antitrust Litig.,
15      No. 3:20-cv-5792 (N.D. Cal. Dec. 11, 2020) ................................................................................ 7
16
     In re Pressure Sensitive Labelstock Antitrust Litig.,
17      No. 3:03-md-1556, 2007 WL 4150666 (M.D. Pa. Nov. 19, 2007) ............................................. 11

18   In re Treasury Sec. Auction Antitrust Litig.,
        No. 15-md-2673-PGG, 2017 WL 10991411 (S.D.N.Y. Aug. 23, 2017) .................................. 8, 9
19
     Kayes v. Pac. Lumber Co.,
20     51 F.3d 1449 (9th Cir. 1995) ......................................................................................................... 3
21
     Neilson v. Union Bank of California, N.A.,
22     No. 02-cv-06942-MMM, 2003 WL 27374138 (C.D. Cal. Aug. 12, 2013)................................... 3

23   Ortiz v. Fibreboard Corp.,
       527 U.S. 815 (1999) .................................................................................................................. 3, 8
24
     Sullivan v. Chase Inv. Servs. of Boston, Inc.,
25     79 F.R.D. 246 (N.D. Cal. 1978) .................................................................................................... 3
26

27

28
     PUBLISHER PLFS OPP TO GIRARD                                           ii                        Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
         Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 5 of 23




 1   Rules

 2   Fed. R. Civ. P. 23 ........................................................................................................................ 4, 11
 3   Acts
 4   Commodity Exchange Act ............................................................................................................ 8, 9
 5
     Sherman Act .................................................................................................................................. 8, 9
 6
     Other Authorities
 7
     Manual for Complex Litigation (4th ed.) § 10.221 ........................................................................... 3
 8
     Manual for Complex Litigation (4th ed.) § 21.12 ............................................................................. 4
 9
     Moore’s Federal Practice § 23.25(5)(e) (3d ed. 1998) ...................................................................... 3
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PUBLISHER PLFS OPP TO GIRARD                                            iii                        Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
        Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 6 of 23




 1                                            INTRODUCTION

 2          The law is clear that when distinct plaintiff groups have conflicting positions, courts

 3   should appoint separate lead counsel from the outset. Here, both publishers and advertisers, like all

 4   sellers and buyers, have interests that are fundamentally adverse. While both groups want to pay

 5   less to Google, publishers want advertisers to pay more for their ad spaces, and advertisers want to

 6   pay less to publishers for that ad space. That conflict will play out in every stage of this case as

 7   each group seeks a larger share—at the expense of the other—of the total artificial inflation of the

 8   “take rate” Google, as the middleman, extracts from each ad sale by virtue of its anti-competitive

 9   conduct. But Google’s total take rate is only a part of the focus of each group. Rather, publishers

10   and advertisers participate in different markets and allege separate, only partially overlapping,

11   anti-competitive conduct that each asserts has harmed both classes, but in different and

12   fundamentally contradictory ways. Accordingly, each group must have entirely separate

13   representation to pursue its interests vigorously.

14                                    PROCEDURAL BACKGROUND

15          On February 9, the Court instructed “[t]he publisher plaintiffs—namely, the Sweepstakes,

16   Genius Media, Sterling, and Astarita plaintiffs, to “file applications for appointment of a

17   leadership committee and lead interim counsel.” In re Google Digital Advertising Antitrust Litig.,

18   No. 5:20-cv-03556-BLF (N.D. Cal.) (“Digital Advertising”), Dkt. 89 at 1.On February 25, the

19   Sweepstakes, Genius Media, and Sterling plaintiffs—along with the plaintiffs in related cases

20   JLaSalle Enterprises LLC v. Google LLC, No. 5:21-cv-00748-BLF, and Mikula Web Solutions,

21   Inc. v. Google LLC, No. 5:21-cv-00810-BLF—filed a joint motion to appoint the law firms of

22   Boies Schiller Flexner LLP, Korein Tillery LLC, and Berger Montague PC (“Proposed Interim

23   Co-Lead Publisher Class Counsel”) as interim co-lead counsel for the proposed publisher class,

24   and the law firms of Kirby McInerney LLP and Gustafson Gluek PLLC to serve along with

25   Proposed Interim Co-Lead Publisher Class Counsel as members of the Publisher Class Leadership

26   Committee. Digital Advertising, Dkt. 101.

27          Even though the Court’s February 9 order refers to only interim leadership applications for

28   the proposed Publisher Class, Girard Sharp LLP (“Girard Sharp”) submitted an application asking
     PUBLISHER PLFS OPP TO GIRARD                         1                Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
         Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 7 of 23




 1   the Court “to appoint the firm (1) as interim lead counsel for the advertiser plaintiffs, supported by

 2   a steering committee of advertiser counsel John Radice of the Radice Law Firm, PC and Archana

 3   Tamoshunas of Taus, Cebulash & Landau, LLP, and (2) as a member of the interim leadership

 4   team for the publisher plaintiffs, with the firm playing a coordinating function across the claims.”

 5   Digital Advertising, Dkt. 102 (“Sharp Application”).1 Girard Sharp represents two advertiser

 6   plaintiffs (Hanson Law Firm, PC and Surefreight Global LLC d/b/a Prana Pets) in Digital

 7   Advertising, and the publisher plaintiff, Mark Astarita, in Astarita (Sharp Application at 1), which

 8   was filed three weeks after the Sweepstakes and Genius Media complaints.2 Advertiser plaintiff

 9   Vitor Lindo also filed a motion seeking the appointment of his counsel, Tina Wolfson and Rachel

10   Johnson of Ahdoot & Wolfson, PC, as interim lead counsel for the proposed advertiser class.

11   Digital Advertising, Dkt. 103 (“Ahdoot Wolfson Application”).

12          The publisher plaintiffs in Sweepstakes, Genius Media, Sterling, JLaSalle, and Mikula Web

13   (collectively, the “Publisher Plaintiffs”)—which comprise seven of the eight named publisher

14   plaintiffs in this litigation—take no position on the Sharp Application’s first request regarding the

15   composition of any interim leadership structure for the proposed advertiser class. Publisher

16   Plaintiffs do, however, oppose the Sharp Application’s request that the Court appoint Girard Sharp

17   “as a member of the interim leadership team for the publisher plaintiffs, with the firm playing a

18   coordinating function across the claims.” As explained in the Publisher Plaintiffs’ Application,

19   class counsel owe their proposed class members a duty of loyalty, and insurmountable conflicts

20   exist between the proposed publisher and advertiser classes that prevent Girard Sharp from

21   simultaneously serving in a leadership role for both. See § I.A., infra. The Adhoot Wolfson

22   Application concurs, citing “the potential tensions highlighted by counsel for the publisher class.”

23   Adhoot Wolfson Application at 1. Following “consultation with a complex litigation ethics

24   scholar,” Adhoot Wolfson concludes that “it is in the best interest of the advertiser class to be

25   represented by counsel with a duty of loyalty to this class only in the top tier of leadership.” Id.

26   1
       Notably, the Sharp Application was filed on only the Digital Advertising docket, and does not
27   include the captions of the publisher cases, even though Girard Sharp seeks to represent the
     publisher class.
28   2
       It bears repeating that no publisher plaintiff has brought claims in the Digital Advertising case.
     PUBLISHER PLFS OPP TO GIRARD                       2                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
        Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 8 of 23




 1          The conflicts between the proposed publisher and advertiser classes, along with sound case

 2   management practices, require entirely separate interim lead counsel for the two classes, with a

 3   discovery coordination committee comprised of counsel from both classes.

 4                                               ARGUMENT

 5          I.      Girard Sharp Cannot Serve As Interim Lead Counsel for Both the Publisher
 6                  and Advertiser Classes.
 7          The “most important” factor when determining interim lead counsel is “achieving
 8   efficiency and economy without jeopardizing fairness to the parties.” Manual for Complex
 9   Litigation (4th ed.) § 10.221. Here, fairness requires that the proposed publisher class and the
10   proposed advertiser class each have independent interim lead counsel to make decisions based on
11   the unique interests of their respective class clients and to insulate the ultimate results achieved
12   from any claim of divided loyalties. As the Supreme Court has made clear, “An attorney who
13   represents another class against the same defendant may not serve as class counsel.” Ortiz v.
14   Fibreboard Corp., 527 U.S. 815, 856 (1999) (citing Moore’s Federal Practice § 23.25(5)(e), p.
15   23–149 (3d ed. 1998)).
16          Indeed, in part because absent class members are not before the court, class counsel owe a
17   special duty of loyalty to the classes they seek to represent. Many courts have held class counsel to
18   an even higher standard than in the non-class context, barring class counsel from engaging in
19   representation outside the class action that could present even the appearance of a conflict of
20   interest. See Kayes v. Pac. Lumber Co., 51 F.3d 1449, 1465 (9th Cir. 1995) (“The responsibility of
21   class counsel to absent class members whose control over their attorneys is limited does not permit
22   even the appearance of divided loyalties of counsel.” (quoting Sullivan v. Chase Inv. Servs. of
23   Boston, Inc., 79 F.R.D. 246, 258 (N.D. Cal. 1978)); Baas v. Dollar Tree Stores, Inc., 2008 WL
24   906496, at *2 (N.D. Cal. Apr. 1, 2008) (same). This duty of loyalty attaches prior to the class
25   certification stage to protect proposed class members at all stages of the case. Neilson v. Union
26   Bank of California, N.A., No. 02-cv-06942-MMM, 2003 WL 27374138, at * 6 (C.D. Cal. Aug. 12,
27   2013) (“prohibition against representing conflicting interests simultaneously extends to the
28   representation of putative class members”); see also Manual for Complex Litigation, 4th ed. §
     PUBLISHER PLFS OPP TO GIRARD                       3                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
        Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 9 of 23




 1   21.12 (“Rule 23 and the case law make clear that, even before certification or a formal attorney–

 2   client relationship, an attorney acting on behalf of a putative class must act in the best interests of

 3   the class as a whole”).

 4          Although publishers and advertisers challenge similar anticompetitive conduct by Google,

 5   the two classes are distinctly situated for purposes of injury and damages, and the damages they

 6   seek in their respective complaints overlap, placing the two groups in direct conflict with each

 7   other. Moreover, the Publisher Plaintiffs’ complaints focus on anticompetitive conduct and harm

 8   largely stemming from Google’s publisher Ad Server—which advertisers do not use. In light of

 9   these conflicts, Girard Sharp cannot simultaneously have an undivided loyalty to each class. See

10   Adhoot Wolfson Application at 1. The Sharp Application dismisses these conflicts as

11   “hypothetical” and cautions against “manufacturing potential conflicts,” Sharp Application at 6,

12   but they have already manifested themselves on the face of the pleadings. The publisher class is

13   entitled to counsel that fully recognize and embrace their obligations to publisher class members at

14   every step.

15                  A.         Publishers and Advertisers Have Inherently Conflicting Positions

16                             Regarding Anticompetitive Harm.

17          The Publisher Plaintiff and Digital Advertising complaints do not allege uniform conduct

18   that harmed both advertisers and publishers, but a variety of types of behavior, some of which are

19   and were aimed at and predominantly affected publishers, and some of which are and were aimed

20   at and predominantly affected advertisers. For example, the Publisher Plaintiffs’ complaints focus

21   predominantly on the publisher Ad Server market and conduct directed at publishers through that

22   market, such as Google’s header bidding manipulations, see, e.g., Genius Media Compl. ¶¶ 53–56;

23   Sterling Compl. ¶¶ 103–15; JLaSalle Compl. ¶¶ 84–94; Sweepstakes Compl. ¶¶ 107–10; Mikula

24   Compl. ¶¶ 84–94, and its tying or bundling of its publisher Ad Server with advertising-placement

25   services, e.g., Genius Media Compl. ¶¶ 60–64; Sterling Compl. ¶ 145; JLaSalle Compl. ¶¶ 60–61;

26   Sweepstakes Compl. ¶¶ 137–40; Mikula Compl. ¶¶ 60–61, which are directed at publishers and

27   uniquely harm publishers. Not surprisingly, because advertisers do not use Google’s publisher Ad

28   Server, allegations concerning that product are missing from the amended complaint in Digital
     PUBLISHER PLFS OPP TO GIRARD                        4                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 10 of 23




 1   Advertising, which emphasizes Google’s anticompetitive conduct with respect to search and data

 2   suppression and manipulation. Contrary to the Sharp Application’s assertion, these differences do

 3   not merely go toward a “hypothetical pot of damages,” Sharp Application at 6, but implicate each

 4   class’s unique theory of anticompetitive conduct and injury.

 5          These important differences do not relate solely to “damage theories one group or the other

 6   may eventually posit.” Sharp Application at 6 (emphasis added). The multiple conflicts exist now,

 7   on the face of the pleadings, and will continue to manifest as the case proceeds. For example, the

 8   Publisher Plaintiffs allege that Google’s conduct may have actually “benefitted advertisers.”

 9   Genius Media Compl. ¶ 105 (emphasis added). Specifically, the Publisher Plaintiffs claim

10   Google’s use of a first-in-line privilege and a last-look option suppressed bids by advertisers on

11   publisher inventory. Id. ¶ 50. In other words, some advertisers paid less for the same impressions

12   than they would have in the but-for world without Google’s anti-competitive conduct, resulting in

13   lower revenues for publishers. Similarly, the proposed publisher class contends that Google’s

14   efforts to disadvantage rivals in the Ad Exchange and Ad Network markets drive more share to

15   Google’s Ad Exchange and Ad Network and thus more impressions to the advertisers who used

16   Google’s advertising services to place ads on websites—i.e., the plaintiff advertiser class, see, e.g.,

17   Sterling Compl. ¶¶ 83–84—at the expense of advertisers who do not use Google’s ad tech

18   services. See, e.g., Genius Media Compl. ¶¶ 49–52; JLaSalle Compl. ¶¶ 76–77. At bottom, each

19   class’s interests cannot be “entirely aligned in maximizing the amount of total damages,” Sharp

20   Application at 6, if one class contends that some members of the other may have benefitted from

21   Google’s conduct.

22          Moreover, even if the conflicts between the classes were limited to a “pot of damages”

23   (which, for reasons described above and in the Publisher Plaintiffs’ Application, they are not),

24   those conflicts would still require separate representation between the two classes because they are

25   not, as the Sharp Application contends, “hypothetical.” Sharp Application at 6. In connection with

26   each sale of publishers’ digital display ad space, Google takes a percentage of advertisers’

27   payments for itself—what is referred to as the “take rate.” See, e.g., Digital Advertising Am.

28   Compl. ¶ 43. Publishers claim that some portion of the take rate is an overcharge that Google
     PUBLISHER PLFS OPP TO GIRARD                       5                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
         Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 11 of 23




 1   imposes on publishers due to the anticompetitive conduct challenged in the Publisher Plaintiffs’

 2   complaints; advertisers claim that some portion of that same take rate is an overcharge that Google

 3   imposes on advertisers. Compare Sterling Compl. ¶ 14 with Digital Advertising Am. Compl.

 4   ¶¶ 13, 18, 23. Although both publishers and advertisers will seek to show that Google’s take rate

 5   was higher than it would have been absent the challenged conduct, each group will hotly contest

 6   how that overpayment should be allocated as between the publisher and advertiser classes. Indeed,

 7   the advertiser complaint alleges that advertisers “largely” bear the overcharge. See Digital

 8   Advertising Am. Compl. ¶ 125 (price increases for display advertising inventory “resulted in

 9   substantial part from Google’s consolidation of the intermediation services market and Google’s

10   price increases for those services, and were largely borne by advertisers who paid Google for

11   those services to broker the placement of their display ads” (emphasis added)). The Publisher

12   Plaintiffs disagree. See, e.g., Genius Media Compl. ¶ 91 (the “harm to competition” is felt

13   “particularly by publishers but also by advertisers” (emphasis added)). Thus, decisions regarding

14   publishers’ litigation strategy should not be influenced (or infiltrated) by counsel who has already

15   expressed a position adverse to the publisher class.3 These contradictory allegations are

16   fundamental, non-speculative, have already been articulated in the pleadings, and are likely only to

17   magnify as the case proceeds to class certification where the conflicting impact and damages

18   theories of each group will take center stage.

19                  B.      The Sharp Application Ignores Well-Established Case Law Requiring

20                          Separate Representation.

21          The Publisher Plaintiffs’ Application details how courts, including those in the Ninth

22   Circuit, have routinely appointed separate lead counsel in similar situations. The Sharp

23
     3
24     This is not merely academic. Publisher Plaintiffs would not want advertiser counsel to be present
     when they are working with their experts on core theories of impact and damages, and in
25   particular, on analyses that explore the relative overcharge incurred by the publishers versus the
     advertisers. Advertiser counsel would be obliged, out of a duty to loyalty to their advertiser
26
     clients, to share their knowledge of the publishers’ damages theories even where, indeed
27   especially where, the publishers’ and advertisers’ approaches are in conflict. This type of dilemma
     would play out in countless ways as this case moves through fact and expert discovery, class
28   certification, and trial.
     PUBLISHER PLFS OPP TO GIRARD                      6                 Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 12 of 23




 1   Application attempts, unsuccessfully, to distinguish those types of cases from this one, arguing

 2   that “Google’s increasing power on each side of the market enhanced its power on both sides,”

 3   and that “market reality . . . distinguishes the posture here from the direct vs. indirect purchaser

 4   situation warranting separate representation in most antitrust cases against price-fixing cartels.”

 5   Sharp Application at 5. If anything, however, the “market reality” here—with publishers and

 6   advertisers on separate sides of the same transactions and thus fighting over the same pool of

 7   overcharges—provides a stronger basis for separate representation than in the direct/indirect

 8   purchaser context. Direct purchaser claims are brought under federal antitrust law, which permits

 9   100% recovery of the overcharge incurred even if some of that overcharge is “passed on” to

10   indirect purchasers. Illinois Brick Co. v. Illinois, 431 U.S. 720, 745–46 (1977). At the same time,

11   indirect purchasers can recover for the entire amount of the overcharge that the direct purchasers

12   pass on to them under multiple state antitrust statutes. Id. The law, however, eliminates this

13   potential conflict because it allows “double recovery” of the same overcharge. California v. ARC

14   Am. Corp., 490 U.S. 93, 96–97 (1989). In contrast, in this case, both publishers and advertisers

15   will be fighting over their respective shares of the exact same overcharge, and Google will

16   certainly argue that double recovery is not allowed.

17          The situation here is analogous to those in the actions in this District against each of

18   Google and Apple relating to their app store transactions. In those cases, developers and

19   consumers likewise have a seller-buyer dynamic, and both seek to recover for Google’s and

20   Apple’s purported supra-competitive take rate. Consistent with that recognition, this District’s

21   courts have appointed separate interim leadership for each of developers (who sell products on the

22   app stores) and consumers (who buy products on the app stores). E.g., In re Google Play

23   Developer Antitrust Litig., No. 3:20-cv-5792, Dkt. 79 (N.D. Cal. Dec. 11, 2020) (appointing three

24   firms as co-lead counsel for developers in a Section 2 case seeking to recover a portion of a 30%

25   transaction fee charged for app store and in-app purchases); In re Google Play Consumer Antitrust

26   Litig., No. 3:20-cv-5761, Dkt. 128 (N.D. Cal. Dec. 16, 2020) (appointing two firms as co-lead

27   counsel, a liaison counsel, and three additional firms to a steering committee to represent

28   consumers seeking to recover a portion of the same 30% transaction fee charged for app store and
     PUBLISHER PLFS OPP TO GIRARD                       7                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 13 of 23




 1   in-app purchases); In re Apple iPhone Antitrust Litig., No. 11-cv-6714, Dkt. 34 (N.D. Cal. Apr. 9,

 2   2012) (appointing interim lead counsel for consumers in a Section 2 case seeking to recover a

 3   portion of the 30% transaction fee Apple charges on in-app and app store purchases as an

 4   overcharge); Cameron v. Apple, Inc., No. 3:19-cv-3074, Dkt. 65 (N.D. Cal. Oct. 10, 2019)

 5   (appointing interim lead counsel to represent developers seeking to recover a portion of the same

 6   30% transaction fee Apple charges on in-app and app store purchases as an overcharge). In this

 7   case, conflicts arise because advertisers are buyers of publisher ad space, and publishers are sellers

 8   of that space. Just like developers and consumers in an app store, or merchant and customer in a

 9   bazaar, there are competitive circumstances where a “better” outcome for the advertiser can be a

10   “worse” outcome for the publisher.

11          The Sharp Application also asserts that “this case does not present a past vs. future harm

12   conflict as in cases like Ortiz v. Fibreboard Corp., 527 U.S. 815 (1999).” Sharp Application at 5.

13   The Sharp Application cannot, and does not, explain how that distinction undercuts the central

14   principle of Ortiz: “Class counsel may not consistent with Ortiz represent an entire class if

15   subgroups within the class have interests that are significantly antagonistic to one another.” In re

16   Cmty. Bank of N. Va. Mortg. Lending Practices Litig., 795 F.3d 380, 393–94 (3d Cir. 2015).

17   Indeed, publisher allegations that they receive too little for ad space inventory and pay the lion’s

18   share of Google’s allegedly inflated take rate, contrasted with advertiser allegations that they pay

19   too much for ads and also pay the lion’s share of Google’s allegedly inflated take rate, are present

20   antagonisms that have already manifested themselves and are certain to be exacerbated as the case

21   proceeds.

22          The Sharp Application also cites In re Treasury Sec. Auction Antitrust Litig., No. 15-md-

23   2673-PGG, 2017 WL 10991411, at *3 (S.D.N.Y. Aug. 23, 2017), but there the “futures-only”

24   plaintiffs (which referred not to present versus future claimants, but to the product that group

25   purchased—commodities futures contracts) alleged nothing about a conflict between groups with

26   current and future damages, but instead argued that “claims brought under the Sherman Act and

27   the Commodity Exchange Act contain separate elements.” Id. at *3. The “futures-only” plaintiffs

28   conceded that their claims amounted to “a subclass . . . within a broader class” alleging the same
     PUBLISHER PLFS OPP TO GIRARD                       8                 Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 14 of 23




 1   conduct giving rise to the same harm, but argued that because the “futures-only” plaintiffs

 2   purchased Treasury Futures contracts, they could also bring claims under the Commodity

 3   Exchange Act, and thus required separate representation. See In re Treasury Sec. Auction Antitrust

 4   Litig., No. 15-md-2673-PGG, Dkt. 82 at *3–4 (S.D.N.Y. Sept. 2, 2016) (Futures-Only Plaintiffs’

 5   Application for Interim Lead Counsel). In denying that request, the court reasoned: “That claims

 6   brought under the Sherman Act and the Commodity Exchange Act contain separate elements does

 7   not mean that a conflict between class members exists.” Treasury Sec. Auction Antitrust Litig.,

 8   2017 WL 10991411, at *3. Significantly, while they may require distinct elements of proof,

 9   Sherman Act and Commodity Exchange Act claims are still based on the same underlying factual

10   allegations that are not in conflict. That is not the case here—Publisher Plaintiffs seek counsel

11   separate from the advertiser class not because they have alleged a separate claim with a unique

12   element, but because actual factual conflicts exist on the face of the pleadings—conflicts that are

13   likely to be a focal point as the case proceeds through discovery to class certification, expert

14   reports, and trial.

15           II.     Digital Advertising Counsel Have Not Advanced Publisher Claims in This

16                   Litigation.

17           The Sharp Application asserts that “Girard Sharp sued Google on behalf of publishers

18   before the DOJ or state attorneys general filed enforcement actions and half a year before any

19   other publisher plaintiff brought monopoly claims.” Sharp Application at 7. It ignores that,

20   although Girard Sharp may have purported to bring suit on behalf of a class of advertisers and

21   publishers in Digital Advertising, it failed to name a publisher plaintiff throughout that same half

22   year. The Astarita lawsuit was not filed until three weeks after Sweepstakes and Genius Media

23   were filed, and it nevertheless largely parrots the advertiser-centric allegations of the Digital

24   Advertising complaint.

25           In light of that history, there is no credible claim that counsel for the advertiser class

26   spearheaded the investigation of allegations unique to the proposed publisher class. The Publisher

27   Plaintiffs’ complaints turn on Google’s abuse of its publisher Ad Server, including how Google

28   uses its publisher Ad Server and Ad Exchange/Ad Network in conjunction to harm competition.
     PUBLISHER PLFS OPP TO GIRARD                        9                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 15 of 23




 1   See Genius Media Compl. ¶¶ 2–14, 34–95; Sterling Compl. ¶¶ 33–40, 66–144. The advertiser

 2   plaintiffs in Digital Advertising do not use publisher Ad Servers, and thus allegations and claims

 3   concerning Google’s abuse of its publisher Ad Server—the product fundamentally at issue in

 4   Publisher Plaintiffs’ cases—are missing from that complaint. See generally Digital Advertising

 5   Am. Compl.

 6          Moreover, no counsel applying for lead counsel status in this matter can lay claim to being

 7   the mastermind behind identifying and investigating Google’s anticompetitive conduct or its status

 8   as a monopolist. These lawsuits come on the heels of years of regulatory investigations in the

 9   United States and around the world. The academic literature is replete with articles detailing

10   Google’s abuses and potential causes of action, including “A Roadmap for Digital Advertising

11   Monopolization Case Against Google” (“Roadmap”), written by Fiona Scott Morton, a well-

12   known antitrust economist and former top economist in the Department of Justice’s Antitrust

13   Division, and David Dinielli, former special counsel in the Department of Justice’s Antitrust

14   Division. The Roadmap identified 20 different ways in which Google may have violated the

15   antitrust laws in the digital advertising market. Largely adapting this “Roadmap,” Grand Atlas

16   Tours, represented by Girard Sharp, filed its case on May 27, 2020—about 10 days after the

17   Roadmap was released. See Digital Advertising, Dkt. 1. The Roadmap followed years of

18   investigations across the globe into Google’s conduct, which had been highly publicized and

19   described in foreign enforcement actions.

20          Nor is it correct that “Girard Sharp has led the litigation since instituting it.” Sharp

21   Application at 7. Prior to the relation of the Sweepstakes, Genius Media, and Sterling cases, there

22   were no publisher-centric claims or theories of anticompetitive conduct and harm in Digital

23   Advertising. And for good reason: the amended complaint in Digital Advertising had no publisher

24   plaintiff and, in fact, alleged that most of the anticompetitive harm was “largely borne by

25   advertisers.” Digital Advertising Am. Compl. ¶ 125. In other words, there was no publisher-centric

26   litigation to lead before mid-December 2020 when the Sweepstakes and Genius Media complaints

27   were filed.

28
     PUBLISHER PLFS OPP TO GIRARD                      10                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 16 of 23




 1          III.    A Plaintiffs’ Discovery Committee is Appropriate for Coordinating Discovery

 2                  Efforts and Will Address Any Concerns About Duplicative Efforts.

 3          As described above, there are significant conflicts between the proposed publisher class

 4   and the proposed advertiser class that require the appointment of separate lead counsel. That does

 5   not mean, however, that the two groups cannot work together when appropriate. At the recent

 6   conference, the Court indicated that it would like to have a committee consisting of counsel for

 7   both publishers and advertisers to coordinate discovery on behalf of these different types of

 8   plaintiffs. Digital Advertising, Dkt. 84, Feb. 4, 2020 Hr’g Tr. 28:23–29:1. Proposed Interim Co-

 9   Lead Publisher Class Counsel commits to working with counsel for the advertiser class to

10   coordinate discovery efforts between the two classes, which will promote efficiency and reduce

11   the risk of duplicative litigation. The Sharp Application’s reliance on In re Pressure Sensitive

12   Labelstock Antitrust Litig., No. 3:03-md-1556, 2007 WL 4150666, at *23 (M.D. Pa. Nov. 19,

13   2007), as an example of coordinated discovery by interim lead counsel, Sharp Application at 5, is

14   misplaced. In that case, the court appointed four firms as Interim Co-Lead Counsel and a fifth firm

15   as Liaison Counsel for the Plaintiff Class, but, unlike here, neither group had identified any

16   conflict between different plaintiff groups. Labelstock, 2007 WL 4150666, at *22–23.

17          To be clear, although there are issues on which both of the proposed classes will want to

18   conduct overlapping discovery, there already are divergent areas of inquiry that underlie the

19   claims of each distinct class. For example, Google’s abuse of its publisher Ad Server—a product

20   that even Google concedes the advertiser plaintiffs do not use, see Digital Advertising , Dkt. 57 at

21   3—is central to the Publisher Plaintiffs’ complaints. This further weighs in favor of appointing

22   separate lead counsel to pursue discovery unique to one group while also appointing a discovery

23   committee that can coordinate discovery efforts on those topics that are common to both groups.

24                                             CONCLUSION

25          For the foregoing reasons, Publisher Plaintiffs respectfully request that, pursuant to Rule
26   23(g)(3), this Court deny the Sharp Application as it relates to the leadership structure of the
27   proposed publisher class and appoint Boies Schiller Flexner LLP, Korein Tillery LLC, and Berger
28   Montague PC as interim co-lead counsel for the proposed publisher class, and also Kirby
     PUBLISHER PLFS OPP TO GIRARD                      11                 Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 17 of 23




 1   McInerney LLP and Gustafson Gluek PLLC as members of Publisher Plaintiffs’ Leadership

 2   Committee.

 3

 4   Dated: March 11, 2021                    Respectfully submitted,
 5
                                              BOIES SCHILLER FLEXNER LLP
 6
                                              By: /s/ Philip C. Korologos
 7                                            Philip C. Korologos*
                                              pkorologos@bsfllp.com
 8                                            Brianna S. Hills*
 9                                            bhills@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
10                                            55 Hudson Yards, 20th Floor
                                              New York, NY 10001
11                                            Tel.: (212) 446-2300 / Fax: (212) 446-2350
12                                            David Boies*
13                                            dboies@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
14                                            333 Main Street
                                              Armonk, NY 10504
15                                            Tel.: (914) 749-8200 / Fax: (914) 749-8300
16                                            Abby L. Dennis*
17                                            adennis@bsfllp.com
                                              Jesse Panuccio*
18                                            jpanuccio@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
19                                            1401 New York Avenue, NW
                                              Washington, DC 20005
20
                                              Tel.: (202) 895-7580 / Fax: (202) 237-6131
21
                                              Mark C. Mao (236165)
22                                            mmao@bsfllp.com
                                              Sean P. Rodriguez (262437)
23                                            srodriguez@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
24
                                              44 Montgomery Street, 41st Floor
25                                            San Francisco, CA 94104
                                              Tel.: (415) 293-6820 / Fax: (415) 293-6899
26
                                              Sabria A. McElroy*
27                                            smcelroy@bsfllp.com
                                              BOIES SCHILLER FLEXNER LLP
28
     PUBLISHER PLFS OPP TO GIRARD                12                Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 18 of 23




                                        401 E. Las Olas Blvd., Suite 1200
 1                                      Fort Lauderdale, FL 33301
 2                                      Tel.: (954) 377 4216 / Fax: (954) 356-0022

 3                                      George A. Zelcs*
                                        gzelcs@koreintillery.com
 4                                      Robert E. Litan*
                                        rlitan@koreintillery.com
 5                                      Randall P. Ewing*
 6                                      rewing@koreintillery.com
                                        Jonathon D. Byrer*
 7                                      jbyrer@koreintillery.com
                                        Ryan A. Cortazar*
 8                                      rcortazar@koreintillery.com
                                        KOREIN TILLERY LLC
 9                                      205 North Michigan Avenue, Suite 1950
10                                      Chicago, IL 60601
                                        Tel.: (312) 641-9750 / Fax: (312) 641-9751
11
                                        Stephen M. Tillery*
12                                      stillery@koreintillery.com
                                        Michael E. Klenov (277028)
13
                                        mklenov@koreintillery.com
14                                      Carol L. O’Keefe*
                                        cokeefe@koreintillery.com
15                                      Jamie Boyer*
                                        jboyer@koreintillery.com
16                                      KOREIN TILLERY LLC
                                        505 North 7th Street, Suite 3600
17
                                        St. Louis, MO 63101
18                                      Tel.: (314) 241-4844 / Fax: (314) 241-3525

19                                      Counsel for Genius Media Group, Inc., The Nation
                                        Company, L.P., and The Progressive, Inc.
20

21
     Dated: March 11, 2021              BERGER MONTAGUE PC
22
                                        By: /s/ Michael C. Dell’Angelo
23
                                        Eric L. Cramer*
24                                      ecramer@bm.net
                                        Michael C. Dell’Angelo*
25                                      mdellangelo@bm.net
26                                      Caitlin G. Coslett*
                                        ccoslett@bm.net
27                                      Patrick F. Madden*
                                        pmadden@bm.net
28                                      Michaela Wallin*
     PUBLISHER PLFS OPP TO GIRARD           13              Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 19 of 23




                                        mwallin@bm.net
 1                                      BERGER MONTAGUE PC
 2                                      1818 Market St., Suite 3600
                                        Philadelphia, PA 19103
 3                                      Tel.: (215) 875-3000 / Fax: (215) 875-4604

 4                                      Sophia M. Rios (305801)
                                        srios@bm.net
 5                                      BERGER MONTAGUE PC
 6                                      12544 High Bluff Drive, Suite 340
                                        San Diego, CA 92130
 7                                      Tel.: (619) 489-0300 / Fax: (215) 875-4604

 8                                      Daniel J. Walker*
                                        dwalker@bm.net
 9                                      BERGER MONTAGUE PC
10                                      2001 Pennsylvania Ave., NW
                                        Suite 300
11                                      Washington DC 20006
                                        Tel.: (202) 559-9745
12
                                        Michael K. Yarnoff**
13
                                        myarnoff@kehoelawfirm.com
14                                      KEHOE LAW FIRM, P.C.
                                        Two Penn Center Plaza
15                                      1500 JFK Blvd., Suite 1020
                                        Philadelphia, PA 19102
16                                      Telephone: (215) 792-6676
17
                                        Counsel for Sterling International Consulting
18                                      Group

19
     Dated: March 11, 2021              ROBBINS GELLER RUDMAN
20                                           & DOWD LLP

21                                      By: /s/ David W. Mitchell
                                        DAVID W. MITCHELL
22
                                        davidm@rgrdlaw.com
23                                      STEVEN M. JODLOWSKI
                                        sjodlowski@rgrdlaw.com
24                                      655 West Broadway, Suite 1900
                                        San Diego, CA 92101-8498
25                                      Tel.: (619) 231-1058 / Fax: (619) 231-7423
26
                                        PAUL J. GELLER**
27                                      STUART A. DAVIDSON*
                                        Robbins Geller Rudman & Dowd LLP
28                                      120 East Palmetto Park Road, Suite 500
     PUBLISHER PLFS OPP TO GIRARD          14                Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 20 of 23




                                        Boca Raton, FL 33432
 1                                      Tel.: (561) 750-3000 / Fax: (561) 750-3364
 2
                                        John C. Herman*
 3                                      (GA Bar No. 348370)
                                        jherman@hermanjones.com
 4                                      Serina M. Vash**
                                        (NJ Bar No. 041142009)
 5                                      svash@hermanjones.com
 6                                      HERMAN JONES LLP
                                        3424 Peachtree Road, N.E., Suite 1650
 7                                      Atlanta, Georgia 30326
                                        Tel.: (404) 504-6500 / Fax: (404) 504-6501
 8
                                        Counsel for Plaintiff Sweepstakes Today, LLC
 9

10
     Dated: March 11, 2021              KIRBY McINERNEY LLP
11
                                        By: /s/ Robert Gralewski
12                                      Robert J. Gralewski, Jr. (196410)
                                        bgralewski@kmllp.com
13
                                        Samantha L. Greenberg (327224)
14                                      sgreenberg@kmllp.com
                                        KIRBY McINERNEY LLP
15                                      600 B Street, Suite 2110
                                        San Diego, CA 92101
16                                      Telephone: (619) 784-1442
17
                                        Karen Lerner**
18                                      klerner@kmllp.com
                                        Daniel Hume**
19                                      dhume@kmllp.com
                                        David Bishop**
20                                      dbishop@kmllp.com
                                        Andrew McNeela**
21
                                        amcneela@kmllp.com
22                                      KIRBY McINERNEY LLP
                                        250 Park Avenue, Suite 820
23                                      New York, New York 10177
                                        Telephone: (212) 371-6600
24                                      Facsimile: (212) 751-2540
25
                                        HINKLE SHANOR LLP
26                                      Thomas M. Hnasko
                                        Michael E. Jacobs
27                                      218 Montezuma Avenue
                                        Sante Fe, NM 87501
28
     PUBLISHER PLFS OPP TO GIRARD          15                Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 21 of 23




                                        Telephone: (505) 982-4554
 1                                      thnasko@hinklelawfirm.com
 2                                      mjacobs@hinklelawfirm.com

 3                                      WILLIAMS LAW FIRM
                                        Kent Williams
 4                                      1632 Homestead Trail
                                        Long Lake, MN 55356
 5                                      Tel.: (612) 940-4452 / Fax: (952) 283-1525
 6                                      williamslawmn@gmail.com

 7                                      Counsel for JLaSalle Enterprises LLC

 8
     Dated: March 11, 2021              GUSTAFSON GLUEK PLLC
 9

10                                      By: /s/ Dennis Stewart
                                        Dennis Stewart (99152)
11                                      dstewart@gustafsongluek.com
                                        GUSTAFSON GLUEK PLLC
12
                                        600 B Street
13                                      17th Floor
                                        San Diego, CA 92101
14                                      Telephone: (619) 595-3299
15                                      Daniel E. Gustafson*
                                        dgustafson@gustafsongluek.com
16
                                        Daniel C. Hedlund
17                                      dhedlund@gustafsongluek.com
                                        Daniel J. Nordin
18                                      dnordin@gustafsongluek.com
                                        Ling S. Wang
19                                      lwang@gustafsongluek.com
20                                      GUSTAFSON GLUEK PLLC
                                        Canadian Pacific Plaza
21                                      120 South Sixth Street, Suite 2600
                                        Minneapolis, MN 55402
22                                      Telephone: (612) 333-8844
23                                      Marc H. Edelson, Esq.
24                                      medelson@edelson-law.com
                                        EDELSON LECHTZIN LLP
25                                      3 Terry Drive, Suite 205
                                        Newtown, PA 18940
26                                      Tel.: (215) 867-2399 / Fax: (267) 685-0676
27                                      Joshua H. Grabar
28                                      jgrabar@grabarlaw.com
     PUBLISHER PLFS OPP TO GIRARD          16                Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
      Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 22 of 23




                                       GRABAR LAW OFFICE
 1                                     One Liberty Place
 2                                     1650 Market Street, Suite 3600
                                       Philadelphia, PA 19103
 3                                     Tel: (267) 507-6085 / Fax: (267) 507-6048

 4                                     E. Powell Miller
                                       epm@millerlawpc.com
 5                                     Sharon S. Almonrode*
 6                                     ssa@millerlawpc.com
                                       Emily E. Hughes
 7                                     eeh@millerlawpc.com
                                       THE MILLER LAW FIRM, P.C.
 8                                     950 West University Drive, Suite 300
                                       Rochester, MI 48307
 9                                     Tel.: (248) 841-2200 / Fax: (248) 652-2852
10
                                       Simon Bahne Paris, Esquire
11                                     sparis@smbb.com
                                       Patrick Howard, Esquire
12                                     phoward@smbb.com
                                       SALTZ, MONGELUZZI & BENDESKY, P.C.
13
                                       One Liberty Place, 52nd Floor
14                                     1650 Market Street
                                       Philadelphia, PA 19103
15                                     Tel.: (215) 496-8282 / Fax: (215) 496-0999

16                                     Kenneth A. Wexler*
                                       kaw@wexlerwallace.com
17
                                       Kara A. Elgersma*
18                                     kae@wexlerwallace.com
                                       WEXLER WALLACE LLP
19                                     55 West Monroe Street, Suite 3300
                                       Chicago, IL 60603
20
                                       Dianne M. Nast
21
                                       dnast@nastlaw.com
22                                     Daniel N. Gallucci
                                       dgallucci@nastlaw.com
23                                     Joseph N. Roda
                                       jnroda@nastlaw.com
24                                     NASTLAWLLC
25                                     1101 Market Street, Suite 2801
                                       Philadelphia, PA 19106
26
                                       Counsel for Mikula Web Solutions, Inc.
27
                                       *Pro Hac Vice (See Dkt. 50)
28                                     **Pro Hac Vice app. forthcoming
     PUBLISHER PLFS OPP TO GIRARD         17                Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
       Case 5:20-cv-08984-BLF Document 51 Filed 03/11/21 Page 23 of 23




 1                                      FILER’S ATTESTATION

 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Philip C. Korologos attest that

 3   concurrence in the filing of:

 4          PUBLISHER PLAINTIFFS’ OPPOSITION TO APPLICATION OF GIRARD

 5          SHARP LLP FOR APPOINTMENT AS INTERIM LEAD COUNSEL (DIGITAL

 6          ADVERTISING, DKT. 102)

 7
            has been obtained from each of the other signatories.
 8

 9
     Dated: March 11, 2021                         /s/ Philip C. Korologos
10                                                 Philip C. Korologos
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PUBLISHER PLFS OPP TO GIRARD                     18                  Case No.: 5:20-cv-08984-BLF
     SHARP’S APP FOR APPT OF INTERIM
     LEAD COUNSEL
